 LOCAL210, LABORERS655Local 210, Laborers International Union of NorthAmerica,AFL-CIOandThe Edward J. DebartoloCorporation and Construction Industry EmployersAssociation,Inc. and Plumbers Local Union No. 36of the United Association of Journeymen andApprentices of the Plumbing and Pipe FittingIndustryof the United States and Canada,AFL-CIO. Case 3-CD-348-2corporation engaged in the building and constructionindustry.During the past year, a representativeperiod, the Employer performed services for custom-ers located outside the state valued in excess of$50,000. Upon the facts so stipulated, we find that theEmployer is engaged in commerce within the meaningof the Act and that it will effectuate the purposes ofthe Act to assert jurisdiction herein.December21, 1971DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLERAND MEMBERSFANNING AND KENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingcharges filed by Construction Industry EmployersAssociation, Inc., herein called CIEA, on behalf of itsmember, The Edward J. DeBartolo Corporation,herein called the Employer, alleging that Local 210,Laborers International Union of North America,AFL-CIO, herein called Laborers Local 210, hadviolated Section 8(b)(4)(D) of the Act by engaging incertain proscribed activity with an object of forcing orrequiring the Employer to assign certain work toemployees represented by Laborers Local 210, ratherthan to employees represented by Plumbers LocalUnion No. 36 of the United Association of Journey-men and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada,AFL-CIO, herein called Plumbers Local 36.A hearing was held before Hearing Officer DouglasD. Walldorff on April 27 and 28, May 20 and 21, andJune 10, 1971, in Buffalo, New York. All partiesappeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingupon the issues. Thereafter, briefs were filed byLaborers Local 210, Plumbers Local 36, and jointlyby the CIEA and the Employer.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board makesthe following findings:1.THE EMPLOYERThe parties stipulated that the Employer is an Ohio194 NLRB No. 99II.THE LABOR ORGANIZATIONSThe parties stipulated, and we find, that LaborersLocal 210 and Plumbers Local 36 are labor organiza-tions within the meaning of the Act.III.THEDISPUTEA.TheWork in DisputeThe work in dispute is the installation of a completewater system, including lowering, leveling, aligning,and making of joints in connection with the EasternHillsMall, a shopping plaza under construction inClarence,New York. This water system utilizesasbestos cement pipe. The laying of the water pipesystem is commenced by the excavation of a ditchusing a back hoe tractor, operated by employeesrepresented by Operating Engineers. Engineers alsograde the ditch and employees represented byLaborers Local 210 check the grade. Engineers thenlay the pipe in the ditch and laborers assist them byhooking the pipe onto the hoisting device. Laborersnext unhook the pipe, place a rubber gasket on thespigot end of the pipe, lubricate and clean the gasket,and place the spigot end into the bell end of thealready laid or receiving pipe. The laborers then alignthe two pipes and slide the spigot into the gasket bymeans of a manual chain pulling device. Afterchecking the gasket with a feeler gage, the laborersbegin the backfill procedure by hand tamping ormachine tamping the backfill. When sufficient com-paction is attained, the engineers use a bulldozer tocomplete the process. The whole operation is thenrepeated for the next length of pipe.While there are plumbing contractors working onthe shopping plaza, the Employer employs noplumbers.B.Background and Facts of the DisputeOn September 11, 1961, the CIEA signed astipulation to be bound by the determinations of theNational Joint Board for the Settlement of Jurisdic-tionalDisputes, herein called the Joint Board. TheEmployer has been a member of the CIEA since July21, 1969, but was never informed about the 1961stipulation or of any relationship of the CIEA with theJoint Board. By virtue of its membership in the CIEA, 656DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Employer is party to the CIEA's current collec-tive-bargaming agreement with Laborers Local 210effective from June 1, 1969, to May 31, 1972. Whilethe previous contract between the CIEA and LaborersLocal 210 provided for submission of jurisdictionaldisputes to the Joint Board; this, provision wasspecifically deleted from the current contract at therequest of Laborers Local 210. Neither the CIEA northe Employer is party to any collective-bargainingcontracts with Plumbers Local 36.On August 3, 1970, representatives of the Employer,Laborers Local 210, and Plumbers Local 36 met at aprejob conference at which time representatives ofboth Unions claimed the work in question belongedtomembers of their respective locals. On August 4,1970, the Employer sent a letter to Laborers Local 210with a copy to Plumbers Local 36, stating that "Perarea practice we are assigning the sanitary and thewater loop to the Laborers." Performance of thedisputed work herein began in mid-September 1970.Thereafter, the dispute was submitted to the JointBoard by Plumbers International. Plumbers Interna-tional and Laborers International participated in theJointBoard proceeding, but the CLEA and theEmployer did not take part. On September 24, 1970,the Joint Board awarded the work to employeesrepresented by Plumbers Local 36.1 No appeal wastaken. The Employer was informed of the Joint Boardaward by a telephone call from a Mr. Carnivale, arepresentative of Plumbers International.Richard Conroy is head of the, Employer's Plumb-ing Division, and Steve Canarosa is the steward forLaborers Local 210. According to Conroy, Canarosatold Conroy early in October 1970 that "if we changedthe job assignment there would be a strike andpicketing."On December 31, 1970, Salvatore Bon-giovanni, businessmanager for Local 210, sent atelegram to the Employer stating that: "Please beadvised that compliance on your part with either thedecision of the National Joint Board contained in itsletter of September 25th 1970 to you or compliance byyou with any court order seeking to enforce theassignment contained in that letter will result immedi-ately in economic action including picketing andstrike activity at the location of said work by LaborersLocal 210." 2On January 21, 1971, the Joint Board voted to findthe Laborers International in noncompliance with itsprocedures as regards the Joint Board award in thisjurisdictional dispute.On February 18, 1971, the CIEA sent a letter to theJoint Board stating that as the Joint Board to whichthe 1961 stipulation was directed ceased to exist onSeptember 30, 1969, the CIEA considered that thestipulation became null and void on that date and thattherefore the stipulation did not bind the Associationto the newly constituted Joint Board. In this letter theCIEA also said that it had not signed any stipulationbinding it to the currently constituted Joint Board.CIEA stated further that it is not bound by the currentJoint Board unless such commitment is expresslyincluded in any applicable collective-bargainingagreements and it specifically mentioned in thisconnection its contract with Laborers Local 210 asnot providing for Joint Board participation by eitherthe CIEA or its members.C.The Contentions of the PartiesThe CIEA and the Employer contend that the 1961stipulation expired when the Joint Board was dis-solved on September 30, 1969, that they have nottendered a current stipulation to the newly constitut-ed Joint Board, and that their current contract withLaborers Local 210 does not provide for submissionof jurisdictional disputes to the Joint Board. Theyassert,therefore, that no method exists for thevoluntary settlement of the instant jurisdictionaldispute to which all necessary parties are bound. Inthis regard, they also note that the Employer was, inany event, never advised of the 1961 stipulation untilafter the instant disputearose.The CIEA and theEmployer further contend that the Employer's assign-ment of the disputed work was proper in light ofcertain factors usually considered by the Board inthese matters.Laborers Local 210 makes these same argumentsand in addition contends that it is not bound to theJoint Board simply because its International may bebound. It also argues that the Board should notrecognize awards of the Joint Board as the JointBoard's plan and procedures are unfair and irregularto the basic trade unions.Plumbers Local 36 maintains that the Board has nojurisdictionover the matter as the CIEA, theEmployer, and Laborers Local 210 are bound to theJoint Board. It contends that the CIEA and theEmployer are bound to the Joint Board because of the1961 stipulation, which it argues was not canceled byany change in the composition of the Joint Board orby reason of the current contract's deletion of theprevious contract's reference to the Joint Board. Inthis regard,it also relieson the facet that the CIEA isIThe Joint Board based its decision solely on a 1941 agreementJoint Board award and enjoin the continuing breach thereof. On March 10,between the Laborers International and the Plumbers International.1971, Judge Henderson deniedplaintiff's motionfor preliminary injunction2On December 15, 1970, Plumbers Local 36 filed a Section 301 suitand stated he was holding any further action in abeyance pending thisagainst Laborers Local 210, the Employer, and the CIEA in the Unitedaction before the National LaborRelations BoardStates District Court for the Western District of New York to enforce the LOCAL 210,LABORERSparty to contracts with other unions calling forsubmission, of jurisdictional disputes to the- JointBoard. Plumbers Local 36 also argues that LaborersLocal 210 is likewise bound to the Joint Board byvirtue of its affiliation with Laborers International,which International is bound to the Joint Board anddid in fact participate in the Joint Board proceedingconcerning the instant jurisdictional dispute. Alterna-tively, Plumbers Local 36 contends that the disputedwork should be assigned to employees represented byit on the basis of certain factors normally consideredby the Board in making such assignments.D.Applicability of theStatuteBefore the Board may proceed to the determinationof a dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated, andthat the parties have no agreed-upon method for thevoluntary adjustment of the dispute.As set forth previously, it is undisputed that on twooccasions Laborers Local 210 threatened to engage inpicketing and strike activity, and that such threatswere in support of Laborers Local 210's demand thattheEmployer not change the assignment of thedisputed work from employees represented by Labor-ers Local 210 to employees represented by PlumbersLocal 36. Accordingly, we find that reasonable causeexists to believe that Laborers Local 210's threats topicket and strike violated Section 8(b)(4)(D) of theAct.We also conclude, for the reasons set forth inBricklayers,Masons and Plasterers' InternationalUnion of America, Local No. 1, AFL-CIO (LembkeConstruction Company of Colorado, Inc.),194 NLRBNo. 98, that there exists no effective method for thevoluntary adjustment of the dispute within themeaning of Section 10(k) of the Act. However,assumingarguendothat the 1961 stipulation is stillotherwise operative, we find that any general obliga-tion thereunderwas superseded by the specificdeletion in the current contract between the CIEAand Laborers Local 210 of the previous contract'sreference to the Joint Board, particularly in light ofthe fact that the Employer was never informed of the1961 CIEA obligation until after the instant disputearose and the only contract with Laborers Local 210to which the Employer has been a party contains noprovision for submission of work disputes to the JointBoard.33N.L R B. v. Plasterers Local Union No. 79, Operative Plasterers' andCement Masons'International Association[SouthwesternConstruction Co ],404 U S. 116 (December 6, 1971)4N.L.KB v. Radio & Television Broadcast EngineersUnion,Local 1212,657E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various relevant factors.4 TheBoard has held that its determination in a jurisdiction-al dispute is an act of judgment based on commonsense and experience reached by balancing thosefactors involved in a particular case.5The following factors are relevant in making thedetermination of the dispute before us:1.Area practiceThe parties stipulated that there is no prevailingarea practice with respect to assignment of the work indispute.2.Employer's assignment and past practiceAs stated, the Employer assigned the work ofinstalling a complete water system, including lower-ing, leveling, aligning, and making of joints, to itsemployees represented by Laborers Local 210. TheCIEA and the Employer presented evidence that thisaccords with the Employer's established practice.3.Certification and collective-bargainingagreementNeither of the labor organizations involved hereinhas been certified by the Board as the collective-bargaining representative for a unit of the Employer'semployees. The Employer's contract with LaborersLocal 210 provides that Laborers' jurisdiction shallinclude the following work:9.TRENCHES, MANHOLES, HANDLINGAND DISTRIBUTION OF PIPE, ETC: Cuttingof streets and ways for laying of pipes, cables orconduits for all purposes; digging of trenches,manholes, etc.; handling and conveying all materi-als; concreting, backfilling, grading and resurfac-ing and all other labor connected therewith.Clearing and site preparation as described herein .... Digging of trenches, ditches and manholesand the leveling, grading and other preparationprior to laying pipe or conduit for any purpose.Loading, unloading, sorting, stockpiling, wrap-ping, coating, treating, handling and distributionof water mains.. . . Handling, mixing, or pouringof concrete and the handling and placing of othermaterials for saddles, beds or foundations for theprotection of pipes . . . . Back-filling and com-pacting of all ditches..InternationalBrotherhood of ElectricalWorkers,AFL-CIO [ColumbiaBroadcastingSystem],364 U.S 573.5International Associationof Machinists, Lodge No. 1743, AFL-CIO (J.A. Jones Construction Company),135 NLRB 1402. 658DECISIONSOF NATIONALLABOR RELATIONS BOARDThis provision would appear to cover the workinvolved herein. As mentioned previously, neither theCIEA nor the Employer has any contracts withPlumbers Local 36.Plumbers Local 36 contends that, as the contractbetween the Employer and Laborers Local 210provides that where a decision of record or anagreement of record, or where a national agreementbetween the disputing trades applies, even though notan agreement of record, "the Employer shall assignthe work in accordance with such agreement," theEmployer should reassign the work to employeesrepresented by it in accordance with a 1941 agreementbetween the parent organizations of the two labororganizations involved herein. This 1941 agreementwas relied on by the Joint Board in making its award.As we have heretofore held, however, the precisemeaning of the 1941 agreement is unclear in terms ofits applicability to the kind of dispute here, and thusdoes not support Plumbers Local 36's claim that thedisputed work should be assigned to it pursuantthereto.54.The Joint Board awardAlthough, as indicated,supra,we do not considerthe Joint Board award binding on the CIEA or theEmployer, we do consider it a factor in determiningtheproper assignment of the work in dispute.However, as ,the Joint Board award was based solelyon the 1941 agreement which we have previouslyfound to be unclear in terms of its applicability to theinstant dispute, we are of the opinion that the JointBoard award should not be given controlling weight.5.Skill of the employeesAs mentioned above, the Employer has consistentlyassigned the disputed work to employees representedby Laborers and is satisfied with the skills and safetyperformance of these employees. The CIEA and theEmployer adduced evidence that the disputed work isrelatively unskilled work requiring no schooling ortrainingnor_ the greater skills of plumbers. Noplumbers' tools are used in performing the disputedwork.6.Efficiency and economyThe Employer introduced evidence that, as thewage rate of Plumbers Local 36 is greater than that ofLaborers Local 210, reassignment of the disputedwork to employees represented by Plumbers Local 36would probably increase the cost an additional $4 perlinear foot, which would result in a total increasedcost of $20,000. The Employer also adduced testimo-ny that greater efficiency and flexibility would beachieved by using laborers to perform the work inquestion since it was possible to reassign laborers tohelp other skilled trades when the disputed work ishalted while plumbers could not be utilized to doother work. Moreover, as laborers have been alsoassigned by the Employer to install the sanitary sewerand storm pipe systems at the shopping plaza,depending on the need, one laborers' crew can beassigned to help another laborers' crew working on adifferent pipe system.Plumbers Local 36 disputes the Employer's in-creased cost estimate resulting from the use ofplumbers rather than laborers, but adduced notestimony to counter the Employer's testimony in thisregard.ConclusionsUpon the record as a whole, and after fullconsideration of all relevant factors involved, weconclude that the Employer's employees who arerepresented by Laborers Local 210 are entitled to thework in dispute. We reach this conclusion based uponthe Employer's assignment of the disputed work to itsemployees represented by Laborers Local 210, thefact that the assignment is consistent with theEmployer's past practice and its current bargainingagreement with Laborers Local 210, the fact that theemployees represented by Laborers possess therequisite skills to perform the work, and the fact thatsuch assignment will result in greater economy andefficiency of operations. Accordingly, we shall deter-mine the dispute before us by awarding the work indispute at the Employer's Eastern Hills Mall projectin Clarence, New York, to those employees represent-ed by Laborers Local 210, but not to that Union or itsmembers. Our present determination is limited to theparticular controversy which gave rise to this proceed-ing.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, theNational Labor Relations Boardhereby makes the following determination of thedispute:Employees of The Edward J. DeBartolo Corpora-tion,who are represented by Local 210, LaborersInternationalUnion of North America, AFL-CIO,are entitled to perform the work of installing acomplete water system, including lowering, leveling,5SeeBuilding and ConstructionTradesCouncilof Las Vegas (Charles JDorfman),173 NLRB 1339 LOCAL210, LABORERSaligning, and making of joints in connection with theEastern Hills Mall, a shopping plaza under construc-tion in Clarence, New York.MEMBER FANNING, concurring:I concur in the majority's decision that the Boardshould assert jurisdiction in this case and that theemployees represented by the Laborers are entitled tothework in dispute.With respect to jurisdiction,however, I rely solely on the ground that the current659collective-bargaining agreement between the Labor-ers and CIEA of which the Employer is a membercontains no provision requiring the Employer to bebound to decisions of the Joint Board in resolvingjurisdictional disputes. See my dissenting opinion inBricklayers,Masons and Plasterers' InternationalUnion of America, Local No. 1, AFL-CIO (LembkeConstruction Company of Colorado, Inc.),194 NLRBNo. 98.